Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious deforming particles of the subset of the plurality of particles to form a set of deformed particles by generating a covariance matrix for each particle of at least some particles of the plurality of particles, wherein the covariance matrix corresponds to a diagonal stretch matrix raised to a power of greater than negative one and less than zero and wherein the diagonal stretch matrix is a diagonal stretch matrix of neighboring particles for at least some particles of the plurality of particles; and computing a new shape or position of the first implied surface of the first object based on the set of deformed particles, wherein identifying the subset of the plurality of particles whose positions are proximate to the first implied surface of the first object involves computing a weighted mean and the covariance matrix of each particle of the plurality of particles based on a mask, wherein the mask includes particles of the plurality of particles having a user-defined attribute and excludes particles of the plurality of particles not having the user- defined attribute.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616